Citation Nr: 1549556	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  14-10 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

2. Entitlement to service connection for alcohol dependence.  

3. Entitlement to a rating in excess of 0 percent for service-connected idiopathic seizure disorder.  


REPRESENTATION

Appellant represented by:	Aniela Szymanski, Esq.



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to August 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO), which continued a 0 percent rating for service-connected idiopathic seizure disorder.  In a March 2014 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in July 2015, the Veteran (via his attorney) withdrew such request.  

During the pendency of the appeal, an October 2014 rating decision by the RO denied service connection for COPD and alcohol dependence.  In a statement received in October 2015, the Veteran (via his attorney) disagreed with the October 2014 rating decision.  As discussed below, the Board finds that the Veteran has filed a timely notice of disagreement (NOD) with the denials of service connection for COPD and alcohol dependence by the October 2014 rating decision.  The Board notes that the RO has fully acknowledged the appeals and has computer controls in place in VACOLS for the issues.  However, under Manlincon v. West, 12 Vet. App. 238 (1999), the Board is required to take jurisdiction over the issues for the limited purpose of remanding them to direct the issuance of a statement of the case (SOC).  These issues are identified as issues numbered 1 and 2 on the first page of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. § 3.400(o)(2).  In this case, the Veteran's claim for an increased rating for his service-connected idiopathic seizure disorder was received on March 15, 2013.  Accordingly, any records of treatment the Veteran received for seizures in the year prior to March 2013 are potentially relevant evidence and must be sought.  

In an April 2013 statement, the Veteran indicated that he was treated for seizures in 2012 at Mountain View Hospital and Red Rock Hospital in Las Vegas, Nevada, and in October 2012 at Brookhaven Memorial Hospital in Patchogue, New York.  Notably, the Veteran submitted a release for records from Dr. F.F./Brookhaven Memorial Hospital, and VA sought the records.  An August 2013 response indicates that the records were unavailable as they would be a part of the permanent hospital medical record and maintained at the hospital.  When seeking private treatment records, if VA receives information showing that subsequent requests to another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source.  38 C.F.R. § 3.159(c)(1).  A review of the record did not find that the AOJ made a follow-up attempt to the new source - Brookhaven Memorial Hospital.  Additionally, the record does not reflect that the AOJ notified the Veteran of its inability to obtain the records from the source identified pursuant to the provisions of 38 C.F.R. § 3.159(e)(1) and (2).  

In addition, during his 2013 he reported that he had a grand mal seizure in 2007, treated at St. Rose Dominican Hospital in Las Vegas, Nevada, and that he had 3 seizures in 2008, at least one requiring stitches when he hit his head.  Therefore, the Board finds that further development of the record is required to comply with VA's duties to assist and notify the Veteran in the development of the facts pertinent to his claim.  

Additionally, there appear to be outstanding, relevant VA treatment records.  During his 2013 VA examination, he reported that he was started on seizure medication in 2009 at the Las Vegas, Nevada VA Medical Center (MC).  Further, the most recent records of VA treatment in the record are from November 2014.  Any outstanding records of VA treatment the Veteran has received for seizures are pertinent to his claim, and constructively of record, and they must be sought.  

After the records are obtained, a supplemental VA medical opinion should be provided.

As discussed in the introduction above, in a statement received on October 21, 2015, the Veteran (via his attorney) disagreed with the October 21, 2014, rating decision, which denied service connection for COPD and for alcohol dependence.  The Veteran's October 2015 statement is a timely NOD with the October 2014 rating decision.  Thus, the Veteran has initiated appeals of those issues.  However, an SOC has not been issued with respect to the claims of service connection for COPD and for alcohol dependence.  Consequently, the Board is required to remand the matters for such action.  Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for seizures (to specifically include records of treatment in 2011 from Tipton County Memorial Hospital in Tipton, Indiana; in 2012 from Mountain View Hospital and Red Rock Hospital in Las Vegas, Nevada; and in October 2012 from Brookhaven Memorial Hospital in Patchogue, New York) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ should secure complete records of such evaluations and/or treatment from all providers identified, to specifically include:

a.  Records of treatment in 2011 from Tipton County Memorial Hospital in Tipton, Indiana; and
b.  Records of treatment in 2012 from Mountain View Hospital in Las Vegas, Nevada; and 
c.  Records of treatment in 2012 from Red Rock Hospital in Las Vegas, Nevada; and
d.  Records of treatment from 2007 to 2012 from the Las Vegas, Nevada VAMC; and 
e.  Updated records of VA treatment the Veteran has received for seizures since November 2014, including from VA facilities in Virginia.  

2.  Thereafter, the AOJ should return the entire record to the April 2013 VA examiner for a supplemental opinion regarding the severity of the Veteran's service-connected idiopathic seizure disorder over the course of this appeal.  If the April 2013 VA examiner is not available, another appropriate medical provider is requested to provide the opinion, with examination only if deemed necessary by the provider.  The entire record (to include this remand) must be reviewed by the opinion provider.  The opinion provider should provide all information necessary for rating purposes, including the number and frequency of major and minor seizures the Veteran has experienced each year since 2011, and whether continuous medication is necessary for control of the seizures.  The examiner must explain the rationale for all opinions, citing to supporting factual data, as appropriate.  

3.  Furnish the Veteran with a SOC with respect to his claims of service connection for COPD and for alcohol dependence (if the AOJ has not already done so).  Afford him and his attorney a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of these issues to the Board.  As to any issue where a timely substantive appeal is received, such issue should be returned to the Board for appellate review.  

4.  The AOJ should then review the record, arrange for any additional development indicated, and then readjudicate the claim for an increased rating for the service-connected idiopathic seizure disorder.  [The AOJ should be advised that the original grant of service connection in the October 1979 rating decision was for "idiopathic seizure disorder" and made no mention of the disability being related to alcohol.  The Court has noted that "idiopathic" means "of unknown causation."  See Lathan v. Brown, 7 Vet. App. 359, 361 (1995); see also Dorland's Illustrated Medical Dictionary 912 (32d ed. 2012).]  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

